DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
1.	Claims 3-4, 10-11, 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claim(s) 1, 8, 15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2017/0262073) in view of Lee (US 2020/0379508) in further view of Crockett et al. (US 2017/0127211) in further view of Asarikuniyil et al. (US 2018/0035072) in further view of Kondo et al. (US 2008/0165992).
	Regarding claim 1, Jung teaches a method for realizing panoramic sound for a display device, wherein the display device comprises a two side sound 5production circuits and a top sound production circuit; in a horizontal direction, one of the two side sound production circuits is on a first side of the display device, the other of the two side sound production circuits is on a second side of the display device; the top sound production circuit is on a side of the display device where an upper 10frame is located (see fig. 23, ¶ 0247. The display device includes speakers which are positioned at the sides of the display device (left and right speakers), speakers at the top of the display (top speakers).).
Jung discloses a display device having multiple speakers either arranged on the outside or embedded in the device. Fig. 23 discloses speaker arrangement with each speaker being identified as described in Fig. 23. The woofer on the display could be the middle speaker that is between the left and right speaker. However Jung is not clear on the woofer description as to fig. 23, thus vague on the claim limitation a middle sound production circuit and the middle sound production circuit is between the two side sound production circuits.
Lee teaches a middle sound production circuit and the middle sound production circuit is between the two side sound production circuits (see fig. 2A, 3, ¶ 0045-0046, 57. The display has speakers on the left and right sides (element 200) and speaker or speakers in the center or middle (element 300), which are positioned between the left and right side speakers. The center speaker generates sound of a low sound range, which can correspond to a woofer.). 
	The combination of Lee to Jung provides the speaker arrangement which includes a middle or center speaker of the display device which is positioned in the middle between two side speakers.
	It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Jung to incorporate speaker arrangement of a display device which has speakers arranged on each side of the display and a middle speaker arranged between the two side speakers. The modification provides a center speaker description in which the combination of Jung’s speaker description in fig. 23 and Lees a speaker arrangement as described and shown in figs. 2A, 3 will provide the speaker correlation with Jung’s reference in regards to the woofer in fig 23. 
	Jung and Lee do not teach a sound production surface of the top sound production circuit faces a sound blocker above a head of an audience member; 
wherein the method for realizing panoramic sound comprises: performing space model parameter modification on a preset space model, based on an application environment of the display device; 15reading video source information to be displayed by the display device, determining middle audio source information corresponding to the middle sound production circuit according to the video source information, and determining side audio source information corresponding to the two side sound production circuits based on the video source information and a modified space model parameter; 20determining sound image position information according to the video source information; determining top audio source information corresponding to the top sound production circuit, according to the sound image position information and the side audio source information; and 25controlling the middle sound production circuit to produce sound based on the middle audio source information, controlling the two side sound production circuits to produce sound based on the side audio source information, and controlling the top sound production circuit to produce sound based on the top audio source information.  
	Crockett teaches a sound production surface of the top sound production circuit faces a sound blocker above a head of an audience member (see fig. 1-2, ¶ 0057. The speaker is mounted as a top firing speaker on a device and provides a upward firing of the sound towards the ceiling and reflected off the ceiling towards the listener.).
	The combination of Crockett to Jung provides the top speaker being reflected off the ceiling towards the listener. Thus the ceiling being the blocker in which the sound reflects off of. 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Jung and Lee to incorporate speaker arrangement in which the top speaker faces a ceiling (sound blocker) above a listener. The modification provides the top speaker to hit the ceiling and reflect towards the listener.  
Asarikuniyil teaches performing space model parameter modification on a preset space model, based on an application environment of the display device and a modified space model parameter (see fig. 4, ¶ 0029, 0038. The system having a pre-determined  parameters in which the provide for known locations, room parameters, obstacles and etc.… Providing audio to a user based on the room parameters, obstacles and other parameters for providing audio towards a user.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Jung, Lee and Crockett to incorporate model or preset parameters for a room or area. The modification provides for parameters in which have room parameters (environment) with obstacles in order to direct audio towards a user.   
Kondo teaches reading video source information to be displayed by the display device, determining middle audio source information corresponding to the middle sound production circuit according to the video source information, and determining side audio source information corresponding to the two side sound production circuits based on the video source information and a modified space model parameter; 20determining sound image position information according to the video source information; determining top audio source information corresponding to the top sound production circuit, according to the sound image position information and the side audio source information; and 25controlling the middle sound production circuit to produce sound based on the middle audio source information, controlling the two side sound production circuits to produce sound based on the side audio source information, and controlling the top sound production circuit to produce sound based on the top audio source information (see figs. 4-8, ¶ 0106-0140. The object on the screen being displayed moves about the screen which the system controls the sound output. The sound output will be provided based on image position on the screen. Therefore the sound output can be top, sides, middle,  bottom or a variation of top and side, middle and top or middle, etc.… Thus the video image is in correlation with the audio output, depended on position of the image object being displayed on the screen.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Jung, Lee, Crockett and Asarikuniyil to incorporate speaker output locations in correlation with the image position on the screen. The modification provides audio to a specific speaker location depended on image position location on the screen. Thus providing output audio if the image is on the left, right, center or top. In further the image can encompass the entire screen wherein the audio output is presented at all speakers.  


Regarding claim 8, Jung teaches a display device, comprising two side sound production circuits and a top sound production circuit; wherein in a horizontal direction, one of the two side sound production circuits is on a first side of the display 10device, the other of the two side sound production circuits is on a second side of the display device, and the top sound production circuit is on a side of the display device where an upper frame is located (see fig. 23, ¶ 0247. The display device includes speakers which are positioned at the sides of the display device (left and right speakers), speakers at the top of the display (top speakers).).
Jung discloses a display device having multiple speakers either arranged on the outside or embedded in the device. Fig. 23 discloses speaker arrangement with each speaker being identified as described in Fig. 23. The woofer on the display could be the middle speaker that is between the left and right speaker. However Jung is not clear on the woofer description as to fig. 23, thus vague on the claim limitation a middle sound production circuit and the middle sound production circuit is between the two side sound production circuits.
Lee teaches a middle sound production circuit and the middle sound production circuit is between the two side sound production circuits (see fig. 2A, 3, ¶ 0045-0046, 57. The display has speakers on the left and right sides (element 200) and speaker or speakers in the center or middle (element 300), which are positioned between the left and right side speakers. The center speaker generates sound of a low sound range, which can correspond to a woofer.). 
	The combination of Lee to Jung provides the speaker arrangement which includes a middle or center speaker of the display device which is positioned in the middle between two side speakers.
	It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Jung to incorporate speaker arrangement of a display device which has speakers arranged on each side of the display and a middle speaker arranged between the two side speakers. The modification provides a center speaker description in which the combination of Jung’s speaker description in fig. 23 and Lees a speaker arrangement as described and shown in figs. 2A, 3 will provide the speaker correlation with Jung’s reference in regards to the woofer in fig 23. 
	Jung and Lee do not teach a sound production surface of the top sound production circuit faces a sound blocker above a head of an audience member; 15wherein the display device further comprises: a modification circuit, configured to perform space model parameter modification on a preset space model, based on an application environment of the display device; an audio source information determining circuit, configured to read video 20source information to be displayed by the display device, determine middle audio source information corresponding to the middle sound production circuit according to the video source information, and determine side audio source information corresponding to the two side sound production circuits based on the video source information and a modified space model parameter; and 25a sound image position information determining circuit, configured to determine sound image position information according to the video source information; wherein the audio source information determining circuit is further configured to determine top audio source information corresponding to the top sound production -31 -circuit, according to the sound image position information and the side audio source information; wherein the middle sound production circuit is configured to produce sound based on the middle audio source information, the two side sound production circuits 5are configured to produce sound based on the side audio source information, and the top sound production circuit is configured to produce sound based on the top audio source information.  
	Crockett teaches a sound production surface of the top sound production circuit faces a sound blocker above a head of an audience member (see fig. 1-2, ¶ 0057. The speaker is mounted as a top firing speaker on a device and provides a upward firing of the sound towards the ceiling and reflected off the ceiling towards the listener.).
	The combination of Crockett to Jung provides the top speaker being reflected off the ceiling towards the listener. Thus the ceiling being the blocker in which the sound reflects off of. 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Jung and Lee to incorporate speaker arrangement in which the top speaker faces a ceiling (sound blocker) above a listener. The modification provides the top speaker to hit the ceiling and reflect towards the listener.  
Asarikuniyil teaches wherein the display device further comprises: a modification circuit, configured to perform space model parameter modification on a preset space model, based on an application environment of the display device (see fig. 4, ¶ 0029, 0038. The system having a pre-determined  parameters in which the provide for known locations, room parameters, obstacles and etc.… Providing audio to a user based on the room parameters, obstacles and other parameters for providing audio towards a user.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Jung, Lee and Crockett to incorporate model or preset parameters for a room or area. The modification provides for parameters in which have room parameters (environment) with obstacles in order to direct audio towards a user.   
Kondo teaches an audio source information determining circuit, configured to read video 20source information to be displayed by the display device, determine middle audio source information corresponding to the middle sound production circuit according to the video source information, and determine side audio source information corresponding to the two side sound production circuits based on the video source information and a modified space model parameter; and 25a sound image position information determining circuit, configured to determine sound image position information according to the video source information; wherein the audio source information determining circuit is further configured to determine top audio source information corresponding to the top sound production -31 -circuit, according to the sound image position information and the side audio source information; wherein the middle sound production circuit is configured to produce sound based on the middle audio source information, the two side sound production circuits 5are configured to produce sound based on the side audio source information, and the top sound production circuit is configured to produce sound based on the top audio source information (see figs. 4-8, ¶ 0106-0140. The object on the screen being displayed moves about the screen which the system controls the sound output. The sound output will be provided based on image position on the screen. Therefore the sound output can be top, sides, middle,  bottom or a variation of top and side, middle and top or middle, etc.… Thus the video image is in correlation with the audio output, depended on position of the image object being displayed on the screen.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Jung, Lee, Crockett and Asarikuniyil to incorporate speaker output locations in correlation with the image position on the screen. The modification provides audio to a specific speaker location depended on image position location on the screen. Thus providing output audio if the image is on the left, right, center or top. In further the image can encompass the entire screen wherein the audio output is presented at all speakers.  


Claims 15 and 20 are rejected under the same rationale as claim 1. 


4.	Claim(s) 2, 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2017/0262073) in view of Lee (US 2020/0379508) in further view of Crockett et al. (US 2017/0127211) in further view of Asarikuniyil et al. (US 2018/0035072) in further view of Kondo et al. (US 2008/0165992) in further view of Yu (US 2017/0156012).
Regarding claim 2, Jung, Lee, Crockett Asarikuniyil and Kondo do not teach the method for realizing panoramic sound for the display device according to claim 1, wherein the performing space model parameter modification on the preset space model based on the application environment of the display device comprises: playing a preset test audio source; 5receiving reflected sound information of the test audio source, wherein the reflected sound information is formed by reflection of the application environment; and performing space model parameter modification on the preset space model according to the reflected sound information.  
Yu teaches wherein the performing space model parameter modification on the preset space model based on the application environment of the display device comprises: playing a preset test audio source; 5receiving reflected sound information of the test audio source, wherein the reflected sound information is formed by reflection of the application environment; and performing space model parameter modification on the preset space model according to the reflected sound information (see fig. 1, 5, ¶ 0032-0042. The system provides for testing the speakers and its angle of reflection. The system makes adjustments in order to provide a test audio signal that is captured at the position of the capturing device. The system makes correction from a lookup table in order to provide for the reflection in the environment. The system having a look up table (parameters) in which the system will provide adjustment for based on the stored parameters.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Jung, Lee, Crockett Asarikuniyil and Kondo to incorporate testing audio speakers in order to calibrate the speakers based on the stored parameters. The modification provides speaker testing in which automated calibration is performed in order to provide a corrected speaker setup.   

Regarding claim 9, Jung, Lee, Crockett Asarikuniyil and Kondo do not teach the display device according to claim 8, wherein the two side sound 10production circuits are configured to play a preset test audio source; wherein the modification circuit comprises: a receiving sub-circuit, configured to receive reflected sound information of the test audio source, wherein the reflected sound information is formed by reflection of the application environment; and 15a modification sub-circuit, configured to perform space model parameter modification on the preset space model according to the reflected sound information.  
Yu teaches wherein the two side sound 10production circuits are configured to play a preset test audio source; wherein the modification circuit comprises: a receiving sub-circuit, configured to receive reflected sound information of the test audio source, wherein the reflected sound information is formed by reflection of the application environment; and 15a modification sub-circuit, configured to perform space model parameter modification on the preset space model according to the reflected sound information (see fig. 1, 5, ¶ 0032-0042. The system provides for testing the speakers and its angle of reflection. The system makes adjustments in order to provide a test audio signal that is captured at the position of the capturing device. The system makes correction from a lookup table in order to provide for the reflection in the environment. The system having a look up table (parameters) in which the system will provide adjustment for based on the stored parameters.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Jung, Lee, Crockett Asarikuniyil and Kondo to incorporate testing audio speakers in order to calibrate the speakers based on the stored parameters. The modification provides speaker testing in which automated calibration is performed in order to provide a corrected speaker setup.   

15
Regarding claim 16, Jung, Lee, Crockett Asarikuniyil and Kondo do not teach the display device according to claim 15, wherein the performing space model parameter modification on the preset space model based on the application environment of the display device comprises: playing a preset test audio source; receiving reflected sound information of the test audio source, wherein the 20reflected sound information is formed by reflection of the application environment; and performing space model parameter modification on the preset space model according to the reflected sound information.  
Yu teaches wherein the performing space model parameter modification on the preset space model based on the application environment of the display device comprises: playing a preset test audio source; receiving reflected sound information of the test audio source, wherein the 20reflected sound information is formed by reflection of the application environment; and performing space model parameter modification on the preset space model according to the reflected sound information (see fig. 1, 5, ¶ 0032-0042. The system provides for testing the speakers and its angle of reflection. The system makes adjustments in order to provide a test audio signal that is captured at the position of the capturing device. The system makes correction from a lookup table in order to provide for the reflection in the environment. The system having a look up table (parameters) in which the system will provide adjustment for based on the stored parameters.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Jung, Lee, Crockett Asarikuniyil and Kondo to incorporate testing audio speakers in order to calibrate the speakers based on the stored parameters. The modification provides speaker testing in which automated calibration is performed in order to provide a corrected speaker setup.   




5.	Claim(s) 5, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2017/0262073) in view of Lee (US 2020/0379508) in further view of Crockett et al. (US 2017/0127211) in further view of Asarikuniyil et al. (US 2018/0035072) in further view of Kondo et al. (US 2008/0165992) in further view of Kim et al. (US 2016/0198282).
	Regarding claim 5, Jung, Lee, Crockett Asarikuniyil do not teach the method for realizing panoramic sound for the display device according to claim 1, wherein the determining the sound image position information according to the video source information comprises: determining attribute information of a sound production source according to 5the video source information; in a case that the attribute information indicates that the sound production source is in a display image of the display device, obtaining video information from the video source information, and determining the sound image position information using a neighbor frame difference method according to the video information; and 10in a case that the attribute information indicates that the sound production source is outside the display image of the display device, analyzing a change in sound intensity over time according to the video source information, and determining a distance between the sound production source and the audience member in real time to determine the sound image position information.  
Kondo teaches wherein the determining the sound image position information according to the video source information comprises: determining attribute information of a sound production source according to 5the video source information; in a case that the attribute information indicates that the sound production source is in a display image of the display device, obtaining video information from the video source information, and determining the sound image position information using a neighbor frame difference method according to the video information; and 10in a case that the attribute information indicates that the sound production source is outside the display image of the display device, analyzing a change in sound intensity over time according to the video source information (see figs. 4-8, ¶ 0106-0140, 0165, 0174. The object on the screen being displayed moves about the screen which the system controls the sound output. The sound output will be provided based on image position on the screen. Therefore the sound output can be top, sides, middle,  bottom or a variation of top and side, middle and top or middle, etc.… Thus the video image is in correlation with the audio output, depended on position of the image object being displayed on the screen. The position of the image corresponding to an area of the screen provides the audio intensity to the speakers in that area.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Jung, Lee, Crockett and Asarikuniyil to incorporate speaker output locations in correlation with the image position on the screen. The modification provides audio to a specific speaker location depended on image position location on the screen. Thus providing output audio if the image is on the left, right, center or top. In further the image can encompass the entire screen wherein the audio output is presented at all speakers.  
Kim teaches determining a distance between the sound production source and the audience member in real time to determine the sound image position information (see ¶ 0158-0163. The system determines the distance between the user and the sound source in real time.).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Jung, Lee, Crockett,  Asarikuniyil and Kondo to incorporate audio output based on distances between the user and the sound source. The modification provides audio to a user via direction of arrival in order to determine the distance. The combination of Kondo and Kim provide the correlation between audio and image processing for a location in which the sound is emanating from and the system determined the distance between the user and the sound source.  


Regarding claim 12, Jung, Lee, Crockett Asarikuniyil do not teach the display device according to claim 8, wherein the sound image position information determining circuit is configured to: determine attribute information of a sound production source according to the 10video source information; in a case that the attribute information indicates that the sound production source is in a display image of the display device, obtain video information from the video source information, and determine the sound image position information using a neighbor frame difference method according to the video information; and 15in a case that the attribute information indicates that the sound production source is outside the display image of the display device, analyze a change in sound intensity over time according to the video source information, and determine a distance between the sound production source and the audience member in real time to determine the sound image position information.  
Kondo teaches wherein the sound image position information determining circuit is configured to: determine attribute information of a sound production source according to the 10video source information; in a case that the attribute information indicates that the sound production source is in a display image of the display device, obtain video information from the video source information, and determine the sound image position information using a neighbor frame difference method according to the video information; and 15in a case that the attribute information indicates that the sound production source is outside the display image of the display device, analyze a change in sound intensity over time according to the video source information (see figs. 4-8, ¶ 0106-0140, 0165, 0174. The object on the screen being displayed moves about the screen which the system controls the sound output. The sound output will be provided based on image position on the screen. Therefore the sound output can be top, sides, middle,  bottom or a variation of top and side, middle and top or middle, etc.… Thus the video image is in correlation with the audio output, depended on position of the image object being displayed on the screen. The position of the image corresponding to an area of the screen provides the audio intensity to the speakers in that area.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Jung, Lee, Crockett and Asarikuniyil to incorporate speaker output locations in correlation with the image position on the screen. The modification provides audio to a specific speaker location depended on image position location on the screen. Thus providing output audio if the image is on the left, right, center or top. In further the image can encompass the entire screen wherein the audio output is presented at all speakers.  
Kim teaches determine a distance between the sound production source and the audience member in real time to determine the sound image position information (see ¶ 0158-0163. The system determines the distance between the user and the sound source in real time.).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Jung, Lee, Crockett,  Asarikuniyil and Kondo to incorporate audio output based on distances between the user and the sound source. The modification provides audio to a user via direction of arrival in order to determine the distance. The combination of Kondo and Kim provide the correlation between audio and image processing for a location in which the sound is emanating from and the system determined the distance between the user and the sound source.  


Regarding claim 19, Jung, Lee, Crockett Asarikuniyil do not teach the display device according to claim 15, wherein the determining the sound image position information according to the video source information comprises: determining attribute information of a sound production source according to the video source information; 20in a case that the attribute information indicates that the sound production source is in a display image of the display device, obtaining video information from the video source information, and determining the sound image position information using a neighbor frame difference method according to the video information; and in a case that the attribute information indicates that the sound production 25source is outside the display image of the display device, analyzing a change in sound intensity over time according to the video source information, and determining a distance between the sound production source and the audience member in real time to determine the sound image position information.  
Kondo teaches wherein the determining the sound image position information according to the video source information comprises: determining attribute information of a sound production source according to the video source information; 20in a case that the attribute information indicates that the sound production source is in a display image of the display device, obtaining video information from the video source information, and determining the sound image position information using a neighbor frame difference method according to the video information; and in a case that the attribute information indicates that the sound production 25source is outside the display image of the display device, analyzing a change in sound intensity over time according to the video source information (see figs. 4-8, ¶ 0106-0140, 0165, 0174. The object on the screen being displayed moves about the screen which the system controls the sound output. The sound output will be provided based on image position on the screen. Therefore the sound output can be top, sides, middle,  bottom or a variation of top and side, middle and top or middle, etc.… Thus the video image is in correlation with the audio output, depended on position of the image object being displayed on the screen. The position of the image corresponding to an area of the screen provides the audio intensity to the speakers in that area.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Jung, Lee, Crockett and Asarikuniyil to incorporate speaker output locations in correlation with the image position on the screen. The modification provides audio to a specific speaker location depended on image position location on the screen. Thus providing output audio if the image is on the left, right, center or top. In further the image can encompass the entire screen wherein the audio output is presented at all speakers.  
Kim teaches determining a distance between the sound production source and the audience member in real time to determine the sound image position information (see ¶ 0158-0163. The system determines the distance between the user and the sound source in real time.).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Jung, Lee, Crockett,  Asarikuniyil and Kondo to incorporate audio output based on distances between the user and the sound source. The modification provides audio to a user via direction of arrival in order to determine the distance. The combination of Kondo and Kim provide the correlation between audio and image processing for a location in which the sound is emanating from and the system determined the distance between the user and the sound source.  


6.	Claim(s) 6, 7, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2017/0262073) in view of Lee (US 2020/0379508) in further view of Crockett et al. (US 2017/0127211) in further view of Asarikuniyil et al. (US 2018/0035072) in further view of Kondo et al. (US 2008/0165992). 
Regarding claim 6,  Jung, Lee, Crockett,  Asarikuniyil teaches the method for realizing panoramic sound for the display device according to claim 1, wherein the determining the top audio source information corresponding to the top sound production circuit according to the sound image position information and the side audio source information comprises: 20determining sound intensity information corresponding to the two side sound production circuits according to the side audio source information; and determining the top audio source information corresponding to the top sound production circuit, according to a conversion relationship between the sound image position information and the sound intensity information. 
 Kondo teaches wherein the determining the top audio source information corresponding to the top sound production circuit according to the sound image position information and the side audio source information comprises: 20determining sound intensity information corresponding to the two side sound production circuits according to the side audio source information; and determining the top audio source information corresponding to the top sound production circuit, according to a conversion relationship between the sound image position information and the sound intensity information (see figs. 4-8, ¶ 0106-0140, 0165, 0174. The object on the screen being displayed moves about the screen which the system controls the sound output. The sound output will be provided based on image position on the screen. Therefore the sound output can be top, sides, middle,  bottom or a variation of top and side, middle and top or middle, etc.… Thus the video image is in correlation with the audio output, depended on position of the image object being displayed on the screen. The position of the image corresponding to an area of the screen provides the audio intensity to the speakers in that area.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Jung, Lee, Crockett and Asarikuniyil to incorporate speaker output locations in correlation with the image position on the screen. The modification provides audio to a specific speaker location depended on image position location on the screen. Thus providing output audio if the image is on the left, right, center or top. In further the image can encompass the entire screen wherein the audio output is presented at all speakers.  

Regarding claim 7,  Jung, Lee, Crockett,  Asarikuniyil teaches the method for realizing panoramic sound for the display device according to claim 1, wherein the display device further comprises a bottom sound production circuit, and the bottom sound production circuit is on a side of the display device where a lower frame is located; 30wherein the method for realizing panoramic sound further comprises: - 30 -obtaining audio information from the video source information; separating bottom audio source information corresponding to the bottom sound production circuit from the audio information directly; and controlling the bottom sound production circuit to produce sound based on the 5bottom audio source information. 
 Kondo teaches wherein the display device further comprises a bottom sound production circuit, and the bottom sound production circuit is on a side of the display device where a lower frame is located; 30wherein the method for realizing panoramic sound further comprises: - 30 -obtaining audio information from the video source information; separating bottom audio source information corresponding to the bottom sound production circuit from the audio information directly; and controlling the bottom sound production circuit to produce sound based on the 5bottom audio source information (see figs. 4-8, ¶ 0106-0140, 0165, 0174. The object on the screen being displayed moves about the screen which the system controls the sound output. The sound output will be provided based on image position on the screen. Therefore the sound output can be top, sides, middle,  bottom or a variation of top and side, middle and top or middle, etc.… Thus the video image is in correlation with the audio output, depended on position of the image object being displayed on the screen. The position of the image corresponding to an area of the screen provides the audio to the speakers in that area. The image being in the bottom area would provide audio to that location and separate the audio from other locations to the bottom location.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Jung, Lee, Crockett and Asarikuniyil to incorporate speaker output locations in correlation with the image position on the screen. The modification provides audio to a specific speaker location depended on image position location on the screen. Thus providing output audio if the image is on the left, right, center or top. In further the image can encompass the entire screen wherein the audio output is presented at all speakers.  

Regarding claim 13, Jung, Lee, Crockett,  Asarikuniyil teaches the display device according to claim 8, wherein the audio source information determining circuit is configured to: determine sound intensity information corresponding to the two side sound production circuits according to the side audio source information; and 25determine the top audio source information corresponding to the top sound production circuit, according to a conversion relationship between the sound image position information and the sound intensity information. 
 Kondo teaches wherein the determining the top audio source information corresponding to the top sound production circuit according to the sound image position information and the side audio source information comprises: 20determining sound intensity information corresponding to the two side sound production circuits according to the side audio source information; and determining the top audio source information corresponding to the top sound production circuit, according to a conversion relationship between the sound image position information and the sound intensity information (see figs. 4-8, ¶ 0106-0140, 0165, 0174. The object on the screen being displayed moves about the screen which the system controls the sound output. The sound output will be provided based on image position on the screen. Therefore the sound output can be top, sides, middle,  bottom or a variation of top and side, middle and top or middle, etc.… Thus the video image is in correlation with the audio output, depended on position of the image object being displayed on the screen. The position of the image corresponding to an area of the screen provides the audio intensity to the speakers in that area.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Jung, Lee, Crockett and Asarikuniyil to incorporate speaker output locations in correlation with the image position on the screen. The modification provides audio to a specific speaker location depended on image position location on the screen. Thus providing output audio if the image is on the left, right, center or top. In further the image can encompass the entire screen wherein the audio output is presented at all speakers.  





Regarding claim 14,  Jung, Lee, Crockett,  Asarikuniyil teaches the display device according to claim 8, further comprising a bottom 30sound production circuit, wherein the bottom sound production circuit is on a side of - 33 -the display device where a lower frame is located, and the audio source information determining circuit comprises: an obtaining sub-circuit, configured to obtain audio information from the video source information; and 5a separating sub-circuit, configured to separate bottom audio source information corresponding to the bottom sound production circuit from the audio information directly; wherein the bottom sound production circuit is configured to produce sound based on the bottom audio source information. 
 Kondo teaches wherein the bottom sound production circuit is on a side of - 33 -the display device where a lower frame is located, and the audio source information determining circuit comprises: an obtaining sub-circuit, configured to obtain audio information from the video source information; and 5a separating sub-circuit, configured to separate bottom audio source information corresponding to the bottom sound production circuit from the audio information directly; wherein the bottom sound production circuit is configured to produce sound based on the bottom audio source information (see figs. 4-8, ¶ 0106-0140, 0165, 0174. The object on the screen being displayed moves about the screen which the system controls the sound output. The sound output will be provided based on image position on the screen. Therefore the sound output can be top, sides, middle,  bottom or a variation of top and side, middle and top or middle, etc.… Thus the video image is in correlation with the audio output, depended on position of the image object being displayed on the screen. The position of the image corresponding to an area of the screen provides the audio to the speakers in that area. The image being in the bottom area would provide audio to that location and separate the audio from other locations to the bottom location.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Jung, Lee, Crockett and Asarikuniyil to incorporate speaker output locations in correlation with the image position on the screen. The modification provides audio to a specific speaker location depended on image position location on the screen. Thus providing output audio if the image is on the left, right, center or top. In further the image can encompass the entire screen wherein the audio output is presented at all speakers.  

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253. The examiner can normally be reached 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASSAD MOHAMMED/           Examiner, Art Unit 2651    

/DUC NGUYEN/           Supervisory Patent Examiner, Art Unit 2651